Case 2:18-ap-01341-WB       Doc 1 Filed 10/30/18 Entered 10/30/18 18:17:56                Desc
                            Main Document    Page 1 of 11


1    Gennady Lebedev, Esq. SBN: 179945
     Sam Helmi, Esq. SBN: 239972
2    LEBEDEV, MICHAEL & HELMI, APLC
     10999 Riverside Drive, Suite 201
3    Studio City, California 91602
     Telephone: (818) 757-7677
4    Facsimile: (818) 757-7047

5    Attorneys for Plaintiff:
     WESLEY H. AVERY, Chapter 7 Trustee of
6    LUIS POSADA

7

8
                              UNITED STATES BANKRUPTCY COURT
9
                  CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
10
     In re                                 )          Case No.: 2:17-bk-10922-WB
                                           )          Chapter 7
11   LUIS POSADA, an individual,           )          Adv. No.
                                           )
12                     Debtor.             )          TRUSTEE’S COMPLAINT FOR:
                                           )          AVOIDANCE OF POSTPETITION
13                                         )          TRANSFER; AVOIDANCE OF
     WESLEY H. AVERY, Chapter 7 Trustee    )          FRAUDULENT TRANSFER; RECOVERY
14   of LUIS POSADA.                       )          OF AVOIDED TRANSFER; PERMISSION
                                           )          TO SELL REAL PROPERTY IN WHICH
15                     Plaintiff,          )
     v.                                    )          NON-DEBTOR ASSERT AN INTEREST;
16                                         )          TURNOVER; INJUNCTIVE RELIEF
     LUIS POSADA, an individual;           )
17   EVANGELINA POSADA, an individual; )
     ARCADIO POSADA, an individual; and    )
18   ANITA POSADA, an individual; and Does )
     1-20, inclusive,                      )
19                                         )
                       Defendants.         )
     ___________________________________ )
20
             TO THE HONORABLE UNITED STATES BANKRUPTCY COURT, AND TO
21
     DEFENDANTS:
22
             Plaintiff, WESLEY H. AVERY, the duly appointed and acting chapter 7 Trustee (the
23
     “Trustee” or “Plaintiff”), for the bankruptcy estate (the “Estate”) of Luis Posada (the “Debtor”),
24
     by and though its undersigned counsel, hereby complains of the above-captioned Defendants, and
25
     each of them (collectively, the “Defendants”) as follows.
26
                                        NATURE OF THE CASE
27
             1.     Plaintiff seeks to avoid and recover from Defendants, or any other person or entity
28

                                                  1
                                        TRUSTEE’S COMPLAINT
Case 2:18-ap-01341-WB        Doc 1 Filed 10/30/18 Entered 10/30/18 18:17:56                Desc
                             Main Document    Page 2 of 11


1    for whose benefit the unauthorized transfer was made subsequent to the Debtor’s commencement

2    of the bankruptcy proceeding, pursuant to section 549 of chapter 11 of title 11 of the United

3    States Code (“the “Bankruptcy Code”) for the benefit of the Estate and Debtor’s creditors.

4           2.      In addition, Plaintiff seeks permission from the Court to sell the residence that was

5    transferred, or Debtors undivided interest in residence, for the benefit of the Estate and Debtor’s
     creditors.
6
                                                   PARTIES
7
            3.      Plaintiff is the duly appointed and acting chapter trustee of Debtor in Case No.
8
     2:17-bk-10922-WB (the “Bankruptcy Case”). The Debtor commenced the Bankruptcy Case by
9
     filing a chapter 13 petition on January 25, 2017. It was converted to chapter 7 by an order entered
10
     on July 7, 2017, in which Plaintiff was duly appointed as trustee.
11
            4.      Defendant LUIS POSADA is the Debtor in the Bankruptcy Case (the “Debtor”);
12
     Defendant EVANGELINA POSADA is Debtor’s wife (the “Wife”).
13
            5.      Defendant ARCADIO POSADA (“ARCADIO”) is the brother of the Debtor;
14   Defendant ANITA POSADA (“ANITA”) is ARCADIO’s wife (collectively the “Transferees”).
15   The Transferees are insiders of the Debtor.
16          THE REAL PROPERTY SUBJECT OF THIS ADVERSARY PROCEEDING
17          6.      The following real property is a single family residence commonly known as 4922
18   E. San Vincente Street, Compton, California 90221, Assessor Parcel Number 6185-002-062 and

19   legally described as: Lot 214 in Block 9 of Tact No. 6251, as per map recorded in Book 67, Page

20   7 through 12 of Maps, in the Los Angeles County Recorder, City of Compton, County of Los

21   Angeles, State of California (the “Residence”).

22                                            JURISDICTION
23          7.      This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§
24   157(b)(1) and (2) and 1334(a) and General Order No. 242-A of the District Court for the Central
25   District of California, as this is a core proceeding under 28 U.S.C. § 157(a) and § 157(b)(2)(A),
26   (E), (H) and (O). Venue properly lies in this judicial district pursuant to 28 U.S.C. § 1409(a), in
27   that the instant adversary proceeding is related to the Bankruptcy Case which is a case under Title

28   11 of the U.S. Code.

                                                  2
                                        TRUSTEE’S COMPLAINT
Case 2:18-ap-01341-WB          Doc 1 Filed 10/30/18 Entered 10/30/18 18:17:56              Desc
                               Main Document    Page 3 of 11


1                                        GENERAL ALLEGATIONS

2              8.     On January 25, 2017, Debtor filed for chapter 13 voluntary bankruptcy petition

3    and the court duly appointed Nancy Curry as Chapter 13 Trustee (the “CH.13 TRUSTEE”).

4              9.     On March 2, 2017, the CH.13 TRUSTEE filed a challenge to the confirmation of

5    the proposed plan because the Debtor failed to comply with the business reporting requirements.
               10.    The CH.13 TRUSTEE recommended for the case to be converted to chapter 7
6
     bankruptcy, or in the alternate, be dismissed.
7
               11.    The Debtor’s case was converted from chapter 13 to chapter 7 by an order entered
8
     on July 7, 2017, whereby WESLEY was appointed as Trustee.
9
               12.    On the Petition Date, Debtor was already married to his Wife.
10
               13.    The Debtor, his Wife, and Transferees owned the Residence as joint tenants since
11
     on or about November 15, 1985.
12
               14.    Among the scheduled assets of the Estate was the Debtor’s joint tenancy interest in
13
     the Residence.
14             15.    By a grant deed recorded on or about February 14, 2017, after the petition date, the
15   Debtor, the Wife, and the Transferees transferred their joint tenancy interest in the Residence for
16   no consideration to the Transferees without Court approval (collectively the “Transfer”) in
17   violation of Section 549(a). A true and correct copy of the Grant Deed is attached hereto and
18   incorporated herein as Exhibit 1.

19             16.    Under California law, a grantor is judicially estopped from denying the terms of a

20   deed signed and delivered by the grantor to the grantee. As such, the admission of the Debtor in

21   the Grant Deed that the Transfer was for no consideration is conclusive. See Tartar v. Hall, 3

22   Cal. 263, 266 (1853). See also Cal. Evid. Code §§ 620, 622 and 623.
               17.    The Residence constituted all or substantially all of the Debtor’s non-exempt
23
     assets.
24
               18.    The Residence had valuable equity for the benefit of the Debtor’s creditors as of
25
     the date of the Transfer.
26
               19.    The Debtor was insolvent when the Transfer was made or became insolvent as a
27
     result of the Transfer.
28
               20.    The Debtor, his Wife, and the Transferees conspired to make the Transfer in order
                                                   3
                                         TRUSTEE’S COMPLAINT
Case 2:18-ap-01341-WB        Doc 1 Filed 10/30/18 Entered 10/30/18 18:17:56                Desc
                             Main Document    Page 4 of 11


1    to defraud Debtor’s creditors.

2           21.      There exists a secured creditor of the Estate that holds an allowable claim

3    under 11 U.S.C. § (“Section”) 502 that was also a creditor of the Debtor at the time of the

4    Transfer which is voidable under the California Uniform Fraudulent Transfer Act.

5           22.      The instant complaint (the “Complaint”) initiates an adversary proceeding (the
     “Adversary Proceeding”) by which the Trustee seeks to recover the Transfer or the value thereof
6
     as a fraudulent conveyance or preference, (ii) equitable relief, (iii) to obtain compensatory and
7
     punitive damages; and (iv) an award of attorney fees for the benefit of the Estate, from the
8
     Defendants pursuant to Sections 105(a), 363(h), 542(a), 548(a), 549(a) and 550, and Cal. Civ.
9
     Code §§ 1950.5(h).
10
            23.      Plaintiff is ignorant of the true names and capacities of Defendants named herein
11
     as DOES 1-20, and therefore sues these Defendants by such fictitious names. Plaintiff will
12
     amend this Complaint to state their true names and capacities when ascertained, together with
13
     appropriate charging allegations. Plaintiff is informed and believes, and therefore alleges, that
14   each of these fictitiously-named Defendants is responsible in some manner for the occurrences
15   herein alleged, and that the damages as herein alleged were proximately caused by such
16   Defendants.
17                                      FIRST CLAIM FOR RELIEF
18                 [Avoidance of Postpetition Transactions 11 U.S.C. § 549(a)(1)( 2)(B)]

19          24.      Plaintiff refers to and incorporates herein each and every allegation contained in

20   Paragraphs 1 through 23, inclusive, of this Complaint as though fully set forth at length herein.

21          25.      Debtor filed for relief on January 25, 2017.

22          26.      Debtor transferred his interest in the Residence to Transferees without receiving
     any value in exchange on February 14, 2017, after the petition date.
23
            27.      The Debtor was insolvent on the date that the Transfer was made or became
24
     insolvent as a result of such transfer.
25
            28.      The Residence was property of estate.
26
            29.      The Transfer was not authorized by the Bankruptcy Court.
27
            30.      Therefore, the Transfer is avoidable under Section § 549(a)(1)( 2)(B).
28
                                      SECOND CLAIM FOR RELIEF
                                                   4
                                         TRUSTEE’S COMPLAINT
Case 2:18-ap-01341-WB         Doc 1 Filed 10/30/18 Entered 10/30/18 18:17:56               Desc
                              Main Document    Page 5 of 11


1          [Avoidance of Constructive Fraudulent Transfer under 11 U.S.C. § 548(a)(1)(A)]

2            31.     Plaintiff refers to and incorporates herein each and every allegation contained in

3    Paragraphs 1 through 30, inclusive, of this Complaint as though fully set forth at length herein.

4            32.     Within two years prior to the Petition Date, the Debtor made the Transfer to

5    the Transferees without receiving any consideration or a reasonably equivalent value in exchange
     for such Transfer.
6
             33.     The Transfer was made after the chapter 13 application was denied for failure to
7
     report business requirements and was then converted to a chapter 7 bankruptcy.
8
             34.     Debtor made such Transfer with the intent to hinder, delay, or defraud creditors.
9
             35.     Therefore, the Transfer is avoidable under Section 548(a)(1)(A).
10
                                      THIRD CLAIM FOR RELIEF
11
       [Avoidance of Constructive Fraudulent Transfer under 11 U.S.C. § 548(a)(1)(B)(i)(ii)(I)]
12
             36.     Plaintiff refers to and incorporates herein each and every allegation contained in
13
     Paragraphs 1 through 35, inclusive, of this Complaint as though fully set forth at length herein.
14           37.     Within two years prior to the Petition Date, the Debtor made the Transfer without
15   receiving a reasonably equivalent value in exchange for such Transfer.
16           38.     Debtor received less than a reasonable equivalent value in exchange for such
17   Transfer.
18           39.     Debtor was insolvent on the date that such Transfer was made or became insolvent

19   as a result of such transfer.

20           40.     Therefore, the Transfer is avoidable under Section 548(a)(1)(B)(i) and (ii)(III).

21                                   FOURTH CLAIM FOR RELIEF

22    [Avoidance of Constructive Fraudulent Transfer under 11 U.S.C. § 548(a)(1)(B)(i)(ii)(IV)]
             41.     Plaintiff refers to and incorporates herein each and every allegation contained in
23
     Paragraphs 1 through 40, inclusive, of this Complaint as though fully set forth at length herein.
24
             42.     Within two years prior to the Petition Date, the Debtor made the Transfer without
25
     receiving a reasonably equivalent value in exchange for such Transfer.
26
             43.     The Debtor was insolvent on the date that Transfer was made or became insolvent
27
     as a result of such Transfer.
28
             44.     The Plaintiff is informed and believes that Defendants did not take possession of
                                                   5
                                         TRUSTEE’S COMPLAINT
Case 2:18-ap-01341-WB         Doc 1 Filed 10/30/18 Entered 10/30/18 18:17:56                  Desc
                              Main Document    Page 6 of 11


1    the Transfer in good faith and for a reasonably equivalent value, and took possession thereof with

2    knowledge of the voidability of such Transfer.

3            45.     The Debtor made such Transfer for the benefit of the Transferees, insiders of the

4    Debtor.

5            46.     Therefore, such Transfer is avoidable under Section 544(b) and Cal. Civ. Code §§
     3439.05 and 3439.07-09.
6
                                        FIFTH CLAIM FOR RELIEF
7
               [Recovery of Avoided Transfer or Value Thereof Under 11 U.S.C. § 550(a)]
8
             47.     Plaintiff refers to and incorporates herein each and every allegation contained in
9
     paragraphs 1 through 46, inclusive, of this Complaint as though fully set forth at length herein.
10
             48.     Plaintiff is entitled to not only avoid the Transfer, but also to recover the
11
     Residence or its value thereof under Section 550(a)(1) for the benefit of the Estate.
12
             49.     The Transferees did not take the Residence for value, did not take the Residence in
13
     good faith, and took the Residence with knowledge of the voidability of the Transfer.
14           50.     Accordingly, Plaintiff is entitled to set aside and recover from Defendants the
15   Residence or its value under Section 550(a).
16                                      SIXTH CLAIM FOR RELIEF
17         [Sale of Property in Which a Non-Debtor Asserts an Interest - 11 U.S.C. § 363(h)]
18           51.     Plaintiff refers to and incorporates herein each and every allegation contained in

19   paragraphs 1 through 50, inclusive, of this Complaint as though fully set forth at length herein.

20           52.     Pursuant to Section 363(h), the Trustee seeks to sell the Residence free and clear

21   of any interests of the Defendants and recover the value of the Estate’s interest in the Residence.

22           53.     The Trustee alleges that the partition of the Residence is impracticable.
             54.     The Trustee alleges that the sale of the undivided interest in the Residence would
23
     result in significantly less than a sale of the Residence free of any interest of the Defendants.
24
             55.     The Trustee alleges that the benefit to the Estate of the sale of the Residence
25
     outweighs the detriment to the Defendants.
26
             56.     The Trustee alleges that the Residence is not used in the production, transmission,
27
     or distribution, for sale, of electric energy or of natural or synthetic gas for heat, light, or power.
28
             57.     By reason of the foregoing, the Plaintiff is entitled to sell the Residence free and
                                                    6
                                          TRUSTEE’S COMPLAINT
Case 2:18-ap-01341-WB        Doc 1 Filed 10/30/18 Entered 10/30/18 18:17:56                   Desc
                             Main Document    Page 7 of 11


1    clear of any interest of the Defendants pursuant to Section 363(h).

2                                   SEVENTH CLAIM FOR RELIEF

3                    [Turnover - 11 U.S.C. § 542(a) and Cal. Civ. Code § 1950.5(h)]

4            58.    Plaintiff refers to and incorporates herein each and every allegation contained in

5    paragraphs 1 through 57, inclusive, of this Complaint as though fully set forth at length herein.
             59.    The Residence, its books and records, its rent rolls, and its security and rent
6
     deposits, if any, are property of the Estate that the Trustee may use, sell or lease under Section
7
     363, and relate to the Debtor’s financial affairs. Furthermore, as the successor landlord of the
8
     Residence, the Trustee is entitled to any security and rent deposits pursuant to Cal. Civ. Code §
9
     1950.5(h).
10
             60.    Plaintiff is entitled to turnover of the Residence, its books and records, its rent
11
     rolls, and its security and rent deposits pursuant to Section 542(a) and (e), and Cal. Civ. Code §
12
     1950.5(h).
13
                                     EIGHTH CLAIM FOR RELIEF
14                                    [Injunction - 11 U.S.C. § 105(a)]
15           61.    Plaintiff refers to and incorporates herein each and every allegation contained in
16   paragraphs 1 through 60, inclusive, of this Complaint as though fully set forth at length herein.
17           62.    “The basis for injunctive relief in the federal courts has always been irreparable
18   injury and the inadequacy of legal remedies.” Weinberger v. Romero-Barcelo, 456 US 305, 312,

19   102 S.Ct. 1798, 1803 (1982). See also Stanley v. Univ. of So. Cal., 13 F3d 1313, 1320 (9th Circ.

20   1994.

21           63.    “The Court may issue any order, process, or judgment that is necssary or

22   appropriate to carry out the provision this title.” 11 U.S.C. § 105.
             64.    Plaintiff will be irreparably harmed if the Defendants are not enjoined from: (i)
23
     recording liens against the Residence, (ii) committing acts of waste involving the Residence; or
24
     (iii) interfering with the Trustee’s operation or sale of the Residence. Plaintiff has no adequate
25
     legal remedy to prevent the Defendants aforementioned harmful conduct.
26
             65.    Plaintiff is therefore entitled to injunctive relief which enjoins the Defendants
27
     from: (i) recording liens against the Residence, (ii) committing acts of waste involving the
28
     Residence; or (iii) interfering with the Trustee’s operation or sale of the Residence.
                                                   7
                                         TRUSTEE’S COMPLAINT
Case 2:18-ap-01341-WB         Doc 1 Filed 10/30/18 Entered 10/30/18 18:17:56                Desc
                              Main Document    Page 8 of 11


1              WHEREFORE, the Plaintiff respectfully prays for judgment against the Defendants as

2    follows:

3              A.    On the first through fourth claims for relief, that the Transfer be avoided for the

4    benefit of the Estate;

5              B.    On the fifth claim for relief, that the Residence and its profits be recovered by the
     Estate;
6
               C.     On the sixth claim for relief, for permission to sell the Residence and the
7
     Defendants’ undivided interest in same, if any;
8
               D.     On the seventh claim for relief, for turnover of the Residence, their books and
9
     records, their rent rolls, and their security and rent deposits;
10
               E.    On the claim for relief, for injunctive relief which enjoins the Defendants from: (i)
11
     recording liens against the Residence, (ii) committing acts of waste involving the Residence; or
12
     (iii) interfering with the Trustee’s operation or sale of the Residence;
13
               F.     For attorney fees and costs incurred by the Plaintiff; and
14             G.     Such other and further relief as this Court deems just and proper.
15                                                           Respectfully submitted,
16   Dated: October 30, 2018                                 LEBEDEV, MICHAEL & HELMI, APLC
17
                                                         By:____________________________________
18                                                          Gennady L. Lebedev, Esq.
                                                            Attorneys for Plaintiff
19                                                          WESLEY H. AVERY, Chapter 7 Trustee

20

21

22

23

24

25

26

27

28

                                                    8
                                          TRUSTEE’S COMPLAINT
Case 2:18-ap-01341-WB   Doc 1 Filed 10/30/18 Entered 10/30/18 18:17:56   Desc
                        Main Document    Page 9 of 11




                        EXHIBIT 1
Case 2:18-ap-01341-WB   Doc 1 Filed 10/30/18 Entered 10/30/18 18:17:56   Desc
                        Main Document    Page 10 of 11
Case 2:18-ap-01341-WB   Doc 1 Filed 10/30/18 Entered 10/30/18 18:17:56   Desc
                        Main Document    Page 11 of 11
